Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Kron, J.), dated March 13, 2003, which denied his motion pursuant to CPL 440.10 (1) (h), to vacate a judgment of the same court rendered March 23, 2000, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
A motion to vacate a judgment of conviction pursuant to CPL 440.10 (1) (h) cannot be made as a substitute for a direct appeal from the judgment when the defendant could have raised his claims on appeal, but failed to do so. Therefore, the Supreme Court properly denied the defendant’s motion on that ground (see People v Cooks, 67 NY2d 100, 104 [1986]; People v Kotler, 271 AD2d 548, 549 [2000]).
The defendant’s remaining contention is without merit. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.